Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claims 5-8 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/28/2022. 
Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly added claim 20 is directed to the raw material propylene being utilized in the process of claim 1. This raw material is identical to the raw material in claim 5. Claim 5 was withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Therefore claim 20 is withdrawn for the identical reasons recited in the non-final filed 03/25/2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Accordingly claims 1-4 and 9-19 are under examination in their entirety.

Withdrawn rejections
Applicant's amendments and arguments filed 06/24/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the abstract, in the non-final mailed 03/25/2022 is withdrawn. The newly filed abstract overcame the objection. 
The 112(b) rejection of claims 2, 9-11 and 14 in the non-final mailed 03/25/2022 is withdrawn. The claim amendments have overcome the rejection.
The reference USPGPub 2019/0084914 is precluded from being prior art. See remarks filed 06/24/2022 page 9. 
The 103(a) rejection of claims 1, 9 and 13-14 over ‘316 (USPGPub 2011/0301316, Published 12-2011) and ‘655 (USPGPub 2003/0060655, Published 03-2003) and/or ‘914 (USPGPub 2019/0084914, filing date of priority document 09-2017), in the non-final mailed 03/25/2022 is withdrawn. The amendment of claim 1 has overcome the rejection.
The 103(a) rejection of claims 2-4, 10-1 and 15-16 over ‘316 (USPGPub 2011/0301316, Published 12-2011), ‘655 (USPGPub 2003/0060655, Published 03-2003) and/or ‘914 (USPGPub 2019/0084914,) as applied to claims 1, 9 and 13-14 and in further view of ‘614 (USPGPub 2009/0005614), in the non-final mailed 03/25/2022 is withdrawn. The amendment of claim 1 has overcome the rejection.
The 103(a) rejection of claims 12 and 17-19 over ‘316 (USPGPub 2011/0301316, Published 12-2011), ‘655 (USPGPub 2003/0060655, Published 03-2003) and/or ‘914 (USPGPub 2019/0084914,) as applied to claims 1, 9 and 13-14 and in further view of Lie et al. (The Canadian Journal of Chemical Engineering, Vol. 95, pp. 1985-1992, Published Online 03-2017), in the non-final mailed 03/25/2022 is withdrawn. The amendment of claim 1 has overcome the rejection.
The ODP rejection of claims 1-4 and 9-19 over US patent 11,279,667 was modified to address the claim amendments.
The following maintained objection to the specification, the two newly applied 103(a) rejections and the modified obviousness rejection constitute the complete set of rejections and/or objections presently being applied to the instant application. The rejections were necessitated by amendment.

Maintained Objections

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required. The claim 9 limitation “in the presence of hydroxyl acetone, which is a byproduct formed out of the glycerol” does not have support from the specification.
Applicant states the specification was amended to address this clerical error. See remarks filed 06/24/2022, page 8. However, an amended specification has not been filed.


Newly Applied 103 Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘316 (USPGPub 2011/0301316, Published 12-2011), ‘655 (USPGPub 2003/0060655, Published 03-2003) and ‘614 (USPGPub 2009/0005614, published 01-2009).
Claim 11 was inadvertently left out of the rejection on page 12 of the non-final mailed 03/25/2022. However, the limitations of claim 11 were addressed on page 16 of the office action. Therefore claim 11 was incorporated in the above rejection to correct the inadvertent clerical error.

Interpretation of Claims

    PNG
    media_image1.png
    248
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    657
    media_image2.png
    Greyscale


Scope of the Prior Art
	316 teach the overall process of claim 1 as follows (claims 1-3 and 8). 

    PNG
    media_image3.png
    187
    615
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    143
    609
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    170
    602
    media_image5.png
    Greyscale

Concerning claim 9, 316 does not teach the removal of hydroxyl acetone. Therefore, the hydroxyl acetone would have been present during step c) and reacted to hydroxylmethyl vinyl ketone.
	Concerning claim 13, 316 teach the oxidation and said esterification can be carried out in two successive steps or else simultaneously (par. 16).

Ascertaining the Difference
316 does not teach the presence of an oxygen containing gas. 316 does not teach the pressure of 1 to 100 bar and the heterogeneous noble-metal-comprising catalyst comprising a metal.
316 does not teach ultra-finely dispersed metals with an average particle size of less than 20 nm selected from gold.	
316 does not teach the glycerol being evaporated and in the presence of water being converted to acrolein. 316 does not teach wherein gaseous acrolein obtained in process step a) is not condensed and directly converted in process step b) without intermediate isolation of the acrolein.
316 does not teach wherein in that at least a part of the gas stream is recycled by using the gas stream as a co-feed in at least one of the process steps a) or b). 316 does not teach propanal before being condensed in the presence of formaldehyde in step c) is substantially purified from hydroxy acetone and/or hydroxymethyl vinyl ketone. 316 does not teach the process of step b) is carried out in the presence of a noble metal catalyst and hydrogen.

Secondary Reference
	614 teach the following (Example 1). Note there was no isolation of gaseous acrolein. Therefore, steps a) and b) are carried out simultaneously. (current claim 3 and claim 15). See next page for teachings.

    PNG
    media_image6.png
    366
    609
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    131
    609
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    245
    605
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    314
    606
    media_image9.png
    Greyscale

614 teach the production of propanal via glycol and acrolein as seen below (par 183).

    PNG
    media_image10.png
    245
    520
    media_image10.png
    Greyscale


	Concerning claim 4 and the condensing step, this occurs in example 1 above. Concerning the recycling step in claim 4, 614 teach “recycling of process streams and fractions thereof can also be employed elsewhere in the process” (par. 215). 614 teach more generally, “other separation and reaction steps can be employed in the process, as can the recycle of unreacted or only partially reacted species…”. These teachings allow for recycling of unreacted reactants, for example hydrogen and/or water and other reactions to take place. 
	Concerning claim 10 and 11, 614 teach the distillation/purification of propanal (par. 221). This teaching is the limitation of propanal, before being condensed in the presence of formaldehyde in step c) is substantially purified from hydroxy acetone and/or hydroxymethyl vinyl ketone.
Concerning the noble metal catalyst, 614 teach preferred hydrogenation catalysts include Pt, Pd, Rh, Ru… and supports include alumina (par. 169).
655 teach the use of oxygen when preparing methyl methacrylate from methacrolein and methanol at 0.2 MPa (2 bar) in the presence of a gold supported catalyst (heterogeneous) (par. 116). This teaching is using the liquid phase. 655 teach average diameters of 6 nm or less. 655 teach “There are no restrictions on the method for manufacturing the catalyst of the present invention as long as it allows the particles of the present invention to be supported. The loading or supporting method itself can be a known method such as coprecipitation, deposition-precipitation, impregnation…” This teaching encompasses methods used in the current invention for loading the support with the catalytically active constituents. Thus, these methods would lead to the currently claimed dispersed metals.
The above teachings render 614 and 655 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 316 with 614 and 655 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have formed the acrolein and subsequently without isolation, propanal from the heterogeneous contact of the glycerol and a co-feed gas of water with subsequent condensing. The ordinary artisan would have done so because 614 teach to do so (par. 183 and Example 1). The heterogeneous contact occurs due to the catalysts and reactor.
Upon condensing the product, the ordinary artisan would have recycled any and all unutilized reactants. For example, hydrogen would have been recycled to step a). The ordinary artisan would have done so with a reasonable expectation of success because 614 teach “recycling of process streams and fractions thereof can also be employed elsewhere in the process” (par. 215). Additionally, 614 teach more generally, “other separation and reaction steps can be employed in the process, as can the recycle of unreacted or only partially reacted species…”.  
Concerning water and one of carbon monoxide, dioxide, ethane, ethylene and propane, the water the other component would have been present with the hydrogen after the condensing taught by 614 (example 1). The reason being substantially identical procedures, for example condensing, would result in substantially identical products such as water and at least one other component, in the gas form. This gaseous water and at least one other component would have been recycled, for the identical reasons above for recycling hydrogen.
Concerning the teachings of 655, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the catalyst making procedures and the oxidative esterification procedures of 655 to oxidatively esterify methacrolein with methanol as taught by 316 (claims 1-3 and 8, par. 16) with a reasonable expectation of success. 
The ordinary artisan would have utilized the teachings of 655 because 655 teach overlapping subject matter as taught by 316. Mainly, the oxidative esterification of methacrolein to prepare methyl methacrylate.
Upon doing so the ordinary artisan would have arrived at the instant invention.
The ordinary artisan would have looked to 655 because 655 teach oxidative esterification of methacrolein with methanol. See above citations of the respective disclosures.
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues:
The '614 reference is directed to methods of producing alcohols and is not related to producing methacrylic acid or a methacrylic acid ester. Thus, while the '614 reference may be related to instant steps (a) and (b), it is not related to the instant processes for giving product as claimed, let alone by the present steps (a) - (d). One skilled in the art would not have looked to the '614 reference when looking for processes to give methacrylates because the reference is not related to methods of producing methacrylates.
Examiner’s response:
Having a different product does not preclude a reference as prior art. As applicant points out 614 may be related to instant steps (a) and (b). Thus, looking to those areas of 614 that pertain to the current invention would have been a reasonable activity. 

Applicant argues:
Moreover, one skill in the art would not have combined it with the primary '316 reference because it is related to producing methyl methacrylate, which the '614 reference is not concerned with. One skilled in the art therefore would not have combined the references to give the present invention.

Examiner’s response:
316 teach overlapping subject matter outlined in 614. For example, as recited in the non-final mailed 03/25/2022 on page 10, 316 teach acrolein from the dehydration of glycerol. 614 teach the production of propanal via glycerol and acrolein (par 183 and Example 1). This involves the formation of acrolein from the dehydration of glycerol. Therefore, 316 teach chemistries that 614 is concerned with. Therefore, combination of references 614 and 316 is feasible. The rejection is being maintained.

Claims 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘316 (USPGPub 2011/0301316, Published 12-2011), ‘655 (USPGPub 2003/0060655, Published 03-2003) and ‘614 (USPGPub 2009/0005614, published 01-2009) as applied to claims 1-4, 9-11 and 13-16 in the above 103 rejection an in further view of Lie et al. (The Canadian Journal of Chemical Engineering, Vol. 95, pp. 1985-1992, Published Online 03-2017).
Interpretation of Claims

    PNG
    media_image1.png
    248
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    657
    media_image2.png
    Greyscale



    PNG
    media_image11.png
    112
    706
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    70
    714
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    64
    694
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    70
    696
    media_image14.png
    Greyscale


Scope of the Prior Art
	The individual and/or combinational teachings of 316, 655 and 614 are written in the above rejection and incorporated by reference. As a reminder 316 does teach methacrolein is obtained from propanal-dehyde over formaldehyde (claims 1-3 and 8).

Ascertaining the Difference
316, 655 and 614 do not teach step c) being carried out in the presence of a base and an acid at 0.1 to 20 mol% and 0.1 to 20 mol% respectively based on propanal. 316, 655 and 614 do not teach the organic base or the organic acid and the ratios of the base and acid.
Secondary Reference
Lie et al teach the molar ratio of formaldehyde and propanal, the mass ratio of the raw material and catalysts, and the molar ratio of acetic acid and diethylamine were set at 1.05:1, 5:3 and 1.08:1 (p. 1988). These ratios encompass and overlap the currently claimed ratios. The acetic acid and diethyl amine are the currently claimed organic acid and secondary amine.
Additionally, Lie et al. teach overlapping reactions taught by 316 and as currently claimed and motivation to perform the reactions. For example, the method of producing MAL (methacrolein) by liquid-phase condensation of propanal with formaldehyde has the advantages of mild reaction conditions and high yields of MAL (p. 1985). Lie et al. teach the conversions and selectivity being 99.9% and 98.7% respectively (Abstract).

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 316 with 655 and 614 and with Lie et al. to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the reaction parameters taught by Lie et al. (p. 1985), when performing the reaction of propanal-dehyde over formaldehyde (claim 1-3 and 8) with a reasonable expectation of success. The ordinary artisan would have done so because of the motivations taught by Lie et al. (p. 1985, Abstract).
Concerning the molar ratios of claims 12 and 19, the ratios taught by Lie et al. overlap the currently claimed ranges (p. 1988). Additionally, MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,279,667 (667) in view of ‘316 (USPGPub 2011/0301316, Published 12-2011), ‘655 (USPGPub 2003/0060655, Published 03-2003), ‘614 (USPGPub 2009/0005614), and Lie et al. (The Canadian Journal of Chemical Engineering, Vol. 95, pp. 1985-1992, Published Online 03-2017). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced by the patented subject matter over the above cited references. For example, 667 claims the following.

    PNG
    media_image15.png
    266
    814
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    212
    780
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    166
    780
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    127
    776
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    168
    812
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    175
    781
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    175
    787
    media_image21.png
    Greyscale

	Claim 10 immediately above was rewritten as claim 8 in the published version of 667.
	667 does not claim the limitations associated with current steps a)-c). However, these limitations have been met with references 316, ‘655, ‘614, and Lie et al. All individual and combined teachings of 316, ‘655, ‘614, and Lie et al. are incorporated by reference from any and all above rejections.

Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter.

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicants respectfully traverse this rejection because as discussed above one skilled in the art would not have combined the '316 and '614 references.
Examiner’s response:
The combination of 316 and 614 was argued above to be legitimate. Therefore, the double patenting rejection is maintained.

Conclusion
	Claims 1-4 and 9-19 are rejected. No claims allowed.	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628